Exhibit 10.5

SEPRACOR INC.

Executive Retention Agreement

THIS EXECUTIVE RETENTION AGREEMENT by and between Sepracor Inc., a Delaware
corporation (the “Company”), and Andrew I. Koven (the “Executive”) is made as
March 1, 2007 (the “Effective Date”).

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement (including a certain “gross up”
payment originally authorized by the Board on February 25, 1999 and set forth in
Section 4.3 of this Agreement) in the event the Executive’s employment with the
Company is terminated under the circumstances described below subsequent to a
Change in Control (as defined in Section 1.1).


1.                                       KEY DEFINITIONS.

As used herein, the following terms shall have the following respective
meanings:


1.1                                 “CHANGE IN CONTROL” MEANS AN EVENT OR
OCCURRENCE SET FORTH IN ANY ONE OR MORE OF SUBSECTIONS (A) THROUGH (D) BELOW
(INCLUDING AN EVENT OR OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE
OF SUCH SUBSECTIONS BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION):

(A)                                  THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF
BENEFICIAL OWNERSHIP OF ANY CAPITAL STOCK OF THE COMPANY IF, AFTER SUCH
ACQUISITION, SUCH PERSON BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT) 30% OR MORE OF EITHER (X) THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY
COMMON STOCK”) OR (Y) THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SUBSECTION (A), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE IN CONTROL: (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY
(EXCLUDING AN ACQUISITION PURSUANT TO THE EXERCISE, CONVERSION OR EXCHANGE OF
ANY SECURITY EXERCISABLE FOR, CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK
OR VOTING SECURITIES OF THE COMPANY, UNLESS THE PERSON


--------------------------------------------------------------------------------


EXERCISING, CONVERTING OR EXCHANGING SUCH SECURITY ACQUIRED SUCH SECURITY
DIRECTLY FROM THE COMPANY OR AN UNDERWRITER OR AGENT OF THE COMPANY), (II) ANY
ACQUISITION BY THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION
CONTROLLED BY THE COMPANY, OR (IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT
TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (I) AND (II) OF SUBSECTION (C) OF
THIS SECTION 1.1; OR

(B)                                 SUCH TIME AS THE CONTINUING DIRECTORS (AS
DEFINED BELOW) DO NOT CONSTITUTE A MAJORITY OF THE BOARD (OR, IF APPLICABLE, THE
BOARD OF DIRECTORS OF A SUCCESSOR CORPORATION TO THE COMPANY), WHERE THE TERM
“CONTINUING DIRECTOR” MEANS AT ANY DATE A MEMBER OF THE BOARD (I) WHO WAS A
MEMBER OF THE BOARD ON THE DATE OF THE EXECUTION OF THIS AGREEMENT OR (II) WHO
WAS NOMINATED OR ELECTED SUBSEQUENT TO SUCH DATE BY AT LEAST A MAJORITY OF THE
DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR
ELECTION OR WHOSE ELECTION TO THE BOARD WAS RECOMMENDED OR ENDORSED BY AT LEAST
A MAJORITY OF THE DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH
NOMINATION OR ELECTION; PROVIDED, HOWEVER, THAT THERE SHALL BE EXCLUDED FROM
THIS CLAUSE (II) ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURRED AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS, BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

(C)                                  THE CONSUMMATION OF A MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR STATUTORY SHARE EXCHANGE
INVOLVING THE COMPANY OR A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY IN ONE OR A SERIES OF TRANSACTIONS (A “BUSINESS
COMBINATION”), UNLESS, IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION, EACH OF
THE FOLLOWING TWO CONDITIONS IS SATISFIED: (I) THE BENEFICIAL OWNERS OF ALL OR
SUBSTANTIALLY ALL OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING
SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS,
RESPECTIVELY, OF THE RESULTING OR ACQUIRING CORPORATION IN SUCH BUSINESS
COMBINATION (WHICH SHALL INCLUDE, WITHOUT LIMITATION, A CORPORATION WHICH AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) (SUCH
RESULTING OR ACQUIRING CORPORATION IS REFERRED TO HEREIN AS THE “ACQUIRING
CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE OUTSTANDING COMPANY
COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, RESPECTIVELY; AND (II)
NO PERSON (EXCLUDING THE ACQUIRING CORPORATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) MAINTAINED OR SPONSORED BY THE COMPANY OR BY THE ACQUIRING
CORPORATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 30% OR MORE OF THE THEN
OUTSTANDING SHARES OF COMMON STOCK OF THE ACQUIRING CORPORATION, OR OF THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION); OR

(D)                                 APPROVAL BY THE STOCKHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

2


--------------------------------------------------------------------------------



1.2                                 “CHANGE IN CONTROL DATE” MEANS THE FIRST
DATE DURING THE TERM (AS DEFINED IN SECTION 2) ON WHICH A CHANGE IN CONTROL
OCCURS.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF (A) A
CHANGE IN CONTROL OCCURS, (B)  THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED PRIOR TO THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS, AND
(C) EITHER (I) SUCH TERMINATION OF EMPLOYMENT (X) WAS AT THE REQUEST OF A THIRD
PARTY WHO HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR
(Y) OTHERWISE AROSE IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN
CONTROL, OR (II) SUCH TERMINATION OF EMPLOYMENT OCCURS FOLLOWING THE EXECUTION
OF A DEFINITIVE AGREEMENT FOR SUCH CHANGE IN CONTROL, THEN FOR ALL PURPOSES OF
THIS AGREEMENT THE “CHANGE IN CONTROL DATE” SHALL MEAN THE DATE IMMEDIATELY
PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


1.3                                 “CAUSE” MEANS:

(A)                                  THE EXECUTIVE’S WILLFUL AND CONTINUED
FAILURE TO SUBSTANTIALLY PERFORM HIS REASONABLE ASSIGNED DUTIES (OTHER THAN ANY
SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY
FAILURE AFTER THE EXECUTIVE GIVES NOTICE OF TERMINATION FOR GOOD REASON AND GOOD
REASON EXISTS), WHICH FAILURE IS NOT CURED WITHIN 30 DAYS AFTER A WRITTEN DEMAND
FOR SUBSTANTIAL PERFORMANCE IS RECEIVED BY THE EXECUTIVE FROM THE BOARD OF
DIRECTORS OF THE COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE
BOARD OF DIRECTORS BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE
EXECUTIVE’S DUTIES;

(B)                                 THE EXECUTIVE’S WILLFUL ENGAGEMENT IN
ILLEGAL CONDUCT OR GROSS MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY
INJURIOUS TO THE COMPANY; OR

(C)                                  A MATERIAL BREACH BY THE EXECUTIVE OF
SECTION 6 OR 7 OF THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE
OF EVEN DATE HEREWITH (THE “EMPLOYMENT AGREEMENT”).

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.


1.4                                 “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT
THE EXECUTIVE’S WRITTEN CONSENT, OF ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH
IN CLAUSES (A) THROUGH (F) BELOW.  NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH
EVENT OR CIRCUMSTANCE, SUCH OCCURRENCE SHALL NOT BE DEEMED TO CONSTITUTE GOOD
REASON IF, PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF
TERMINATION (EACH AS DEFINED IN SECTION 3.2(A)) GIVEN BY THE EXECUTIVE IN
RESPECT THEREOF, SUCH EVENT OR CIRCUMSTANCE HAS BEEN FULLY CORRECTED AND THE
EXECUTIVE HAS BEEN REASONABLY COMPENSATED FOR ANY LOSSES OR DAMAGES RESULTING
THEREFROM (PROVIDED THAT SUCH RIGHT OF CORRECTION BY THE COMPANY SHALL ONLY
APPLY TO THE FIRST NOTICE OF TERMINATION FOR GOOD REASON GIVEN BY THE
EXECUTIVE).

(A)                                  THE ASSIGNMENT TO THE EXECUTIVE OF DUTIES
INCONSISTENT IN ANY MATERIAL RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES OR REPORTING REQUIREMENTS), AUTHORITY OR
RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO THE EARLIEST TO OCCUR OF (I) THE
CHANGE IN CONTROL DATE, (II) THE DATE OF THE EXECUTION BY THE COMPANY OF THE
INITIAL WRITTEN AGREEMENT OR INSTRUMENT PROVIDING FOR THE CHANGE IN CONTROL OR
(III) THE DATE OF THE

3


--------------------------------------------------------------------------------


ADOPTION BY THE BOARD OF DIRECTORS OF A RESOLUTION PROVIDING FOR THE CHANGE IN
CONTROL (WITH THE EARLIEST TO OCCUR OF SUCH DATES REFERRED TO HEREIN AS THE
“MEASUREMENT DATE”), OR ANY OTHER ACTION OR OMISSION BY THE COMPANY WHICH
RESULTS IN A MATERIAL DIMINUTION IN SUCH POSITION, AUTHORITY OR
RESPONSIBILITIES;

(B)                                 A REDUCTION IN THE EXECUTIVE’S ANNUAL BASE
SALARY OR BONUS ELIGIBILITY AS IN EFFECT ON THE MEASUREMENT DATE OR AS THE SAME
WAS OR MAY BE INCREASED THEREAFTER FROM TIME TO TIME;

(C)                                  THE FAILURE BY THE COMPANY TO (I) CONTINUE
IN EFFECT ANY MATERIAL COMPENSATION OR BENEFIT PLAN OR PROGRAM (INCLUDING
WITHOUT LIMITATION ANY LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT OR
DISABILITY PLAN AND ANY VACATION OR AUTOMOBILE PROGRAM OR POLICY) (A “BENEFIT
PLAN”) IN WHICH THE EXECUTIVE PARTICIPATES OR WHICH IS APPLICABLE TO THE
EXECUTIVE IMMEDIATELY PRIOR TO THE MEASUREMENT DATE, UNLESS AN EQUITABLE
ARRANGEMENT (EMBODIED IN AN ONGOING SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN
MADE WITH RESPECT TO SUCH PLAN OR PROGRAM, (II) CONTINUE THE EXECUTIVE’S
PARTICIPATION THEREIN (OR IN SUCH SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT
MATERIALLY LESS FAVORABLE, IN TERMS OF THE AMOUNT OF BENEFITS PROVIDED, THAN THE
BASIS EXISTING IMMEDIATELY PRIOR TO THE MEASUREMENT DATE OR (III) AWARD CASH
BONUSES TO THE EXECUTIVE IN AMOUNTS AND IN A MANNER SUBSTANTIALLY CONSISTENT
WITH PAST PRACTICE IN LIGHT OF THE COMPANY’S FINANCIAL PERFORMANCE;

(D)                                 A CHANGE BY THE COMPANY IN THE LOCATION AT
WHICH THE EXECUTIVE PERFORMS HIS PRINCIPAL DUTIES FOR THE COMPANY TO A NEW
LOCATION THAT INCREASES THE EXECUTIVE’S DAILY COMMUTE BY MORE THAN 40 MILES (AS
MEASURED IMMEDIATELY PRIOR TO THE MEASUREMENT DATE); OR A REQUIREMENT BY THE
COMPANY THAT THE EXECUTIVE TRAVEL ON COMPANY BUSINESS TO A SUBSTANTIALLY GREATER
EXTENT THAN REQUIRED IMMEDIATELY PRIOR TO THE MEASUREMENT DATE;

(E)                                  THE FAILURE OF THE COMPANY TO OBTAIN THE
AGREEMENT FROM ANY SUCCESSOR TO THE COMPANY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT, AS REQUIRED BY SECTION 6.1; OR

(F)                                    ANY FAILURE OF THE COMPANY TO PAY OR
PROVIDE TO THE EXECUTIVE ANY PORTION OF THE EXECUTIVE’S COMPENSATION OR BENEFITS
DUE UNDER ANY BENEFIT PLAN WITHIN SEVEN DAYS OF THE DATE SUCH COMPENSATION OR
BENEFITS ARE DUE, OR ANY MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT OR ANY
EMPLOYMENT AGREEMENT WITH THE EXECUTIVE.

The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.


1.5                                 “DISABILITY” MEANS THE EXECUTIVE’S ABSENCE
FROM THE FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH THE COMPANY FOR
180 CONSECUTIVE CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL OR
PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN
SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EXECUTIVE OR THE
EXECUTIVE’S LEGAL REPRESENTATIVE.


2.               TERM OF AGREEMENT.  THIS AGREEMENT, AND ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL TAKE EFFECT UPON THE EFFECTIVE DATE
AND SHALL EXPIRE UPON THE FIRST TO OCCUR OF (A) THE EXPIRATION OF THE TERM (AS
DEFINED BELOW) IF A CHANGE IN CONTROL HAS NOT OCCURRED DURING THE

4


--------------------------------------------------------------------------------



TERM, (B) THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY PRIOR
TO THE CHANGE IN CONTROL DATE, (C) THE DATE 24 MONTHS AFTER THE CHANGE IN
CONTROL DATE, IF THE EXECUTIVE IS STILL EMPLOYED BY THE COMPANY AS OF SUCH LATER
DATE (UNLESS THE COMPANY HAS PROVIDED NOTICE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITHIN SUCH 24 MONTH PERIOD IN WHICH CASE THE AGREEMENT SHALL EXPIRE
ON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY), OR (D) THE
FULFILLMENT BY THE COMPANY OF ALL OF ITS OBLIGATIONS UNDER SECTIONS 4 AND 5.2
AND 5.3 IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 24
MONTHS (OR AFTER 24 MONTHS IF THE COMPANY PROVIDES NOTICE TO THE EXECUTIVE OF
TERMINATION OF HIS EMPLOYMENT WITHIN SUCH 24 MONTH PERIOD) FOLLOWING THE CHANGE
IN CONTROL DATE.  “TERM” SHALL MEAN THE PERIOD COMMENCING AS OF THE EFFECTIVE
DATE AND CONTINUING IN EFFECT THROUGH MARCH 1, 2010; PROVIDED, HOWEVER, THAT
COMMENCING ON MARCH 1, 2010 AND EACH MARCH 1 THEREAFTER, THE TERM SHALL BE
AUTOMATICALLY EXTENDED FOR ONE ADDITIONAL YEAR UNLESS, NOT LATER THAN 90 DAYS
PRIOR TO THE SCHEDULED EXPIRATION OF THE TERM (OR ANY EXTENSION THEREOF), THE
COMPANY SHALL HAVE GIVEN THE EXECUTIVE WRITTEN NOTICE THAT THE TERM WILL NOT BE
EXTENDED.


3.               EMPLOYMENT STATUS; TERMINATION FOLLOWING CHANGE IN CONTROL.


3.1                                 NOT AN EMPLOYMENT CONTRACT.  THE EXECUTIVE
ACKNOWLEDGES THAT THIS AGREEMENT DOES NOT CONSTITUTE A CONTRACT OF EMPLOYMENT OR
IMPOSE ON THE COMPANY ANY OBLIGATION TO RETAIN THE EXECUTIVE AS AN EMPLOYEE AND
THAT THIS AGREEMENT DOES NOT PREVENT THE EXECUTIVE FROM TERMINATING EMPLOYMENT
AT ANY TIME.  IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY
REASON AND SUBSEQUENTLY A CHANGE IN CONTROL SHALL OCCUR, THE EXECUTIVE SHALL NOT
BE ENTITLED TO ANY BENEFITS HEREUNDER EXCEPT AS OTHERWISE PROVIDED PURSUANT TO
SECTION 1.2.


3.2                                 TERMINATION OF EMPLOYMENT.

(A)                                  IF THE CHANGE IN CONTROL DATE OCCURS DURING
THE TERM, ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY THE
EXECUTIVE WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE (OTHER THAN DUE
TO THE DEATH OF THE EXECUTIVE) SHALL BE COMMUNICATED BY A WRITTEN NOTICE TO THE
OTHER PARTY HERETO (THE “NOTICE OF TERMINATION”), GIVEN IN ACCORDANCE WITH
SECTION 7.  ANY NOTICE OF TERMINATION SHALL: (I) INDICATE THE SPECIFIC
TERMINATION PROVISION (IF ANY) OF THIS AGREEMENT RELIED UPON BY THE PARTY GIVING
SUCH NOTICE, (II) TO THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE
DATE OF TERMINATION (AS DEFINED BELOW).  THE EFFECTIVE DATE OF AN EMPLOYMENT
TERMINATION (THE “DATE OF TERMINATION”) SHALL BE THE CLOSE OF BUSINESS ON THE
DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH DATE MAY NOT BE LESS THAN 15
DAYS OR MORE THAN 45 DAYS AFTER THE DATE OF DELIVERY OF SUCH NOTICE OF
TERMINATION), IN THE CASE OF A TERMINATION OTHER THAN ONE DUE TO THE EXECUTIVE’S
DEATH, OR THE DATE OF THE EXECUTIVE’S DEATH, AS THE CASE MAY BE.  IN THE EVENT
THE COMPANY FAILS TO SATISFY THE REQUIREMENTS OF SECTION 3.2(A) REGARDING A
NOTICE OF TERMINATION, THE PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
PURSUANT TO SUCH NOTICE OF TERMINATION SHALL NOT BE EFFECTIVE FOR PURPOSES OF
THIS AGREEMENT.

(B)                                 THE FAILURE BY THE EXECUTIVE OR THE COMPANY
TO SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH
CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF
THE EXECUTIVE OR THE COMPANY, RESPECTIVELY, HEREUNDER OR

5


--------------------------------------------------------------------------------


PRECLUDE THE EXECUTIVE OR THE COMPANY, RESPECTIVELY, FROM ASSERTING ANY SUCH
FACT OR CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR THE COMPANY’S RIGHTS
HEREUNDER.

(C)                                  ANY NOTICE OF TERMINATION FOR CAUSE GIVEN
BY THE COMPANY MUST BE GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR
CIRCUMSTANCE(S) WHICH CONSTITUTE(S) CAUSE.  PRIOR TO ANY NOTICE OF TERMINATION
FOR CAUSE BEING GIVEN (AND PRIOR TO ANY TERMINATION FOR CAUSE BEING EFFECTIVE),
THE EXECUTIVE SHALL BE ENTITLED TO A HEARING BEFORE THE BOARD OF DIRECTORS OF
THE COMPANY AT WHICH HE MAY, AT HIS ELECTION, BE REPRESENTED BY COUNSEL AND AT
WHICH HE SHALL HAVE A REASONABLE OPPORTUNITY TO BE HEARD.  SUCH HEARING SHALL BE
HELD ON NOT LESS THAN 15 DAYS PRIOR WRITTEN NOTICE TO THE EXECUTIVE STATING THE
BOARD OF DIRECTORS’ INTENTION TO TERMINATE THE EXECUTIVE FOR CAUSE AND STATING
IN DETAIL THE PARTICULAR EVENT(S) OR CIRCUMSTANCE(S) WHICH THE BOARD OF
DIRECTORS BELIEVES CONSTITUTES CAUSE FOR TERMINATION.

(D)                                 ANY NOTICE OF TERMINATION FOR GOOD REASON
GIVEN BY THE EXECUTIVE MUST BE GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE
EVENT(S) OR CIRCUMSTANCE(S) WHICH CONSTITUTE(S) GOOD REASON.


4.               BENEFITS TO EXECUTIVE.


4.1                                 STOCK ACCELERATION.  IF THE CHANGE IN
CONTROL DATE OCCURS DURING THE TERM, THEN, EFFECTIVE UPON THE CHANGE IN CONTROL
DATE, (A) EACH OUTSTANDING OPTION TO PURCHASE SHARES OF COMMON STOCK OF THE
COMPANY HELD BY THE EXECUTIVE SHALL VEST AND BECOME IMMEDIATELY EXERCISABLE IN
FULL AND SHARES OF COMMON STOCK OF THE COMPANY RECEIVED UPON EXERCISE OF ANY
OPTIONS WILL NO LONGER BE SUBJECT TO A RIGHT OF REPURCHASE BY THE COMPANY,
(B) EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL BE DEEMED TO BE FULLY VESTED
AND WILL NO LONGER BE SUBJECT TO A RIGHT OF REPURCHASE BY THE COMPANY AND (C) IF
THE EXECUTIVE’S EMPLOYMENT IS THEREAFTER TERMINATED FOR ANY REASON (OTHER THAN
BY THE COMPANY FOR CAUSE), THEN EACH SUCH OPTION (OR ANY OPTION INTO WHICH SUCH
OPTION IS CONVERTED, EXCHANGED OR SUBSTITUTED IN CONNECTION WITH THE CHANGE IN
CONTROL) SHALL CONTINUE TO BE EXERCISABLE BY THE EXECUTIVE (TO THE EXTENT SUCH
OPTION WAS EXERCISABLE ON THE DATE OF TERMINATION) FOR A PERIOD OF SIX MONTHS
FOLLOWING THE DATE OF TERMINATION, NOTWITHSTANDING ANY PROVISION IN ANY
APPLICABLE OPTION AGREEMENT TO THE CONTRARY; PROVIDED HOWEVER THAT IF STOCK
OPTIONS HELD GENERALLY BY EMPLOYEES OF THE COMPANY UNDER THE STOCK OPTION OR
STOCK INCENTIVE PLAN UNDER WHICH EXECUTIVE’S STOCK OPTION WAS GRANTED TERMINATE
OR EXPIRE IF NOT EXERCISED UPON, IMMEDIATELY PRIOR TO OR OTHERWISE IN CONNECTION
WITH THE CHANGE IN CONTROL, SUCH STOCK OPTION HELD BY EXECUTIVE SHALL LIKEWISE
TERMINATE OR EXPIRE.


4.2                                 COMPENSATION.  IF THE CHANGE IN CONTROL DATE
OCCURS DURING THE TERM AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
TERMINATES WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THE EXECUTIVE
SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:

(A)                                  TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE
COMPANY (OTHER THAN FOR CAUSE, DISABILITY OR DEATH) OR BY THE EXECUTIVE FOR GOOD
REASON WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE EXECUTIVE
SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:

6


--------------------------------------------------------------------------------


(I)                                     THE COMPANY SHALL PAY TO THE EXECUTIVE
IN A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION THE AGGREGATE
OF THE FOLLOWING AMOUNTS:

(1)                                  THE SUM OF (A) THE EXECUTIVE’S BASE SALARY
THROUGH THE DATE OF TERMINATION, (B) THE PRODUCT OF (X) THE ANNUAL BONUS PAID OR
PAYABLE (INCLUDING ANY BONUS OR PORTION THEREOF WHICH HAS BEEN EARNED BUT
DEFERRED) FOR THE MOST RECENTLY COMPLETED FISCAL YEAR AND (Y) A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE CURRENT FISCAL YEAR THROUGH THE
DATE OF TERMINATION, AND THE DENOMINATOR OF WHICH IS 365 AND (C) THE AMOUNT OF
ANY COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY ACCRUED
INTEREST OR EARNINGS THEREON) AND ANY ACCRUED VACATION PAY, IN EACH CASE TO THE
EXTENT NOT PREVIOUSLY PAID (THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES (A),
(B), AND (C) SHALL BE HEREINAFTER REFERRED TO AS THE “ACCRUED OBLIGATIONS”); AND

(2)                                  THE AMOUNT EQUAL TO (A) TWO MULTIPLIED BY
(B) THE SUM OF (X) THE EXECUTIVE’S HIGHEST ANNUAL BASE SALARY DURING THE
FIVE-YEAR PERIOD PRIOR TO THE CHANGE IN CONTROL DATE AND (Y) THE EXECUTIVE’S
HIGHEST ANNUAL BONUS DURING THE FIVE-YEAR PERIOD PRIOR TO THE CHANGE IN CONTROL
DATE.

(II)                                  FOR 24 MONTHS AFTER THE DATE OF
TERMINATION, OR SUCH LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE
APPROPRIATE PLAN, PROGRAM, PRACTICE OR POLICY, THE COMPANY SHALL CONTINUE TO
PROVIDE BENEFITS TO THE EXECUTIVE AND THE EXECUTIVE’S FAMILY AT LEAST EQUAL TO
THOSE WHICH WOULD HAVE BEEN PROVIDED TO THEM IF THE EXECUTIVE’S EMPLOYMENT HAD
NOT BEEN TERMINATED, IN ACCORDANCE WITH THE APPLICABLE BENEFIT PLANS IN EFFECT
ON THE MEASUREMENT DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE AND HIS FAMILY,
IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES
OF THE COMPANY AND ITS AFFILIATED COMPANIES; PROVIDED, HOWEVER, THAT IF THE
EXECUTIVE BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE A
PARTICULAR TYPE OF BENEFITS (E.G., HEALTH INSURANCE BENEFITS) FROM SUCH EMPLOYER
ON TERMS AT LEAST AS FAVORABLE TO THE EXECUTIVE AND HIS FAMILY AS THOSE BEING
PROVIDED BY THE COMPANY, THEN THE COMPANY SHALL NO LONGER BE REQUIRED TO PROVIDE
THOSE PARTICULAR BENEFITS TO THE EXECUTIVE AND HIS FAMILY; AND

(III)                               TO THE EXTENT NOT PREVIOUSLY PAID OR
PROVIDED, THE COMPANY SHALL TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER
AMOUNTS OR BENEFITS REQUIRED TO BE PAID OR PROVIDED OR WHICH THE EXECUTIVE IS
ELIGIBLE TO RECEIVE FOLLOWING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER
ANY PLAN, PROGRAM, POLICY, PRACTICE, CONTRACT OR AGREEMENT OF THE COMPANY AND
ITS AFFILIATED COMPANIES (SUCH OTHER AMOUNTS AND BENEFITS SHALL BE HEREINAFTER
REFERRED TO AS THE “OTHER BENEFITS”).

(B)                                 RESIGNATION WITHOUT GOOD REASON; TERMINATION
FOR DEATH OR DISABILITY.  IF THE EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
WITH THE COMPANY WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE,
EXCLUDING A TERMINATION FOR GOOD REASON, OR IF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED BY REASON OF THE EXECUTIVE’S DEATH OR DISABILITY
WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE COMPANY SHALL
(I) PAY THE EXECUTIVE (OR HIS ESTATE, IF APPLICABLE), IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE ACCRUED OBLIGATIONS AND
(II) TIMELY PAY OR PROVIDE TO THE EXECUTIVE THE OTHER BENEFITS.

7


--------------------------------------------------------------------------------


(C)                                  TERMINATION FOR CAUSE.  IF THE COMPANY
TERMINATES THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR CAUSE WITHIN 24
MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE COMPANY SHALL (I) PAY THE
EXECUTIVE, IN A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION,
THE SUM OF (A) THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF
TERMINATION AND (B) THE AMOUNT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY THE
EXECUTIVE, IN EACH CASE TO THE EXTENT NOT PREVIOUSLY PAID, AND (II) TIMELY PAY
OR PROVIDE TO THE EXECUTIVE THE OTHER BENEFITS.


4.3                                 TAXES.

(A)                                  IN THE EVENT THAT THE COMPANY UNDERGOES A
“CHANGE IN OWNERSHIP OR CONTROL” (AS DEFINED BELOW), THE COMPANY SHALL, WITHIN
30 DAYS AFTER EACH DATE ON WHICH THE EXECUTIVE BECOMES ENTITLED TO RECEIVE
(WHETHER OR NOT THEN DUE) A CONTINGENT COMPENSATION PAYMENT (AS DEFINED BELOW)
RELATING TO SUCH CHANGE IN OWNERSHIP OR CONTROL, DETERMINE AND NOTIFY THE
EXECUTIVE (WITH REASONABLE DETAIL REGARDING THE BASIS FOR ITS DETERMINATIONS)
(I) WHICH OF THE PAYMENTS OR BENEFITS DUE TO THE EXECUTIVE (UNDER THIS AGREEMENT
OR OTHERWISE) FOLLOWING SUCH CHANGE IN OWNERSHIP OR CONTROL CONSTITUTE
CONTINGENT COMPENSATION PAYMENTS, (II) THE AMOUNT, IF ANY, OF THE EXCISE TAX
(THE “EXCISE TAX”) PAYABLE PURSUANT TO SECTION 4999 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”), BY THE EXECUTIVE WITH RESPECT TO SUCH
CONTINGENT COMPENSATION PAYMENT AND (III) THE AMOUNT OF THE GROSS-UP PAYMENT (AS
DEFINED BELOW) DUE TO THE EXECUTIVE WITH RESPECT TO SUCH CONTINGENT COMPENSATION
PAYMENT.  WITHIN 30 DAYS AFTER DELIVERY OF SUCH NOTICE TO THE EXECUTIVE, THE
EXECUTIVE SHALL DELIVER A RESPONSE TO THE COMPANY (THE “EXECUTIVE RESPONSE”)
STATING EITHER (A) THAT HE AGREES WITH THE COMPANY’S DETERMINATION PURSUANT TO
THE PRECEDING SENTENCE OR (B) THAT HE DISAGREES WITH SUCH DETERMINATION, IN
WHICH CASE HE SHALL INDICATE WHICH PAYMENT AND/OR BENEFITS SHOULD BE
CHARACTERIZED AS A CONTINGENT COMPENSATION PAYMENT, THE AMOUNT OF THE EXCISE TAX
WITH RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT AND THE AMOUNT OF THE
GROSS-UP PAYMENT DUE TO THE EXECUTIVE WITH RESPECT TO SUCH CONTINGENT
COMPENSATION PAYMENT.  THE AMOUNT AND CHARACTERIZATION OF ANY ITEM IN THE
EXECUTIVE RESPONSE SHALL BE FINAL; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE
EXECUTIVE FAILS TO DELIVER AN EXECUTIVE RESPONSE ON OR BEFORE THE REQUIRED DATE,
THE COMPANY’S INITIAL DETERMINATION SHALL BE FINAL.  WITHIN 90 DAYS AFTER THE
DUE DATE OF EACH CONTINGENT COMPENSATION PAYMENT TO THE EXECUTIVE, THE COMPANY
SHALL PAY TO THE EXECUTIVE, IN CASH, THE GROSS-UP PAYMENT WITH RESPECT TO SUCH
CONTINGENT COMPENSATION PAYMENT, IN THE AMOUNT DETERMINED PURSUANT TO THIS
SECTION 4.3.

(B)                                 FOR PURPOSES OF THIS SECTION 4.3, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:

(I)                                     “CHANGE IN OWNERSHIP OR CONTROL” SHALL
MEAN A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY DETERMINED IN
ACCORDANCE WITH SECTION 280G(B)(2) OF THE CODE.

(II)                                  “CONTINGENT COMPENSATION PAYMENT” SHALL
MEAN ANY PAYMENT (OR BENEFIT) IN THE NATURE OF COMPENSATION THAT IS MADE OR MADE
AVAILABLE (UNDER THIS AGREEMENT OR OTHERWISE) TO A “DISQUALIFIED INDIVIDUAL” (AS
DEFINED IN SECTION 280G(C) OF THE CODE) AND THAT IS CONTINGENT (WITHIN THE
MEANING OF SECTION 280G(B)(2)(A)(I) OF THE CODE) ON A CHANGE IN OWNERSHIP OR
CONTROL OF THE COMPANY.

8


--------------------------------------------------------------------------------


(III)                               “GROSS-UP PAYMENT” SHALL MEAN AN AMOUNT
EQUAL TO THE SUM OF (I) THE AMOUNT OF THE EXCISE TAX PAYABLE WITH RESPECT TO A
CONTINGENT COMPENSATION PAYMENT AND (II) THE AMOUNT NECESSARY TO PAY ALL
ADDITIONAL TAXES IMPOSED ON (OR ECONOMICALLY BORNE BY) THE EXECUTIVE (INCLUDING
THE EXCISE TAXES, STATE AND FEDERAL INCOME TAXES AND ALL APPLICABLE EMPLOYMENT
TAXES) ATTRIBUTABLE TO THE RECEIPT OF SUCH GROSS-UP PAYMENT.  FOR PURPOSES OF
THE PRECEDING SENTENCE, ALL TAXES ATTRIBUTABLE TO THE RECEIPT OF THE GROSS-UP
PAYMENT SHALL BE COMPUTED ASSUMING THE APPLICATION OF THE MAXIMUM TAX RATES
PROVIDED BY LAW.


4.4                                 MITIGATION.  THE EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS
SECTION 4 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE. FURTHER, EXCEPT AS PROVIDED
IN SECTION 4.2(A)(II), THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN
THIS SECTION 4 SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE
AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET
AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY OR
OTHERWISE.


4.5                                 OUTPLACEMENT SERVICES.  IN THE EVENT THE
EXECUTIVE IS TERMINATED BY THE COMPANY (OTHER THAN FOR CAUSE, DISABILITY OR
DEATH), OR THE EXECUTIVE TERMINATES EMPLOYMENT FOR GOOD REASON, WITHIN 24 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THE COMPANY SHALL PROVIDE OUTPLACEMENT
SERVICES THROUGH ONE OR MORE OUTSIDE FIRMS OF THE EXECUTIVE’S CHOOSING UP TO AN
AGGREGATE AMOUNT EQUAL TO 15 PERCENT OF THE EXECUTIVE’S ANNUAL BASE SALARY, WITH
SUCH SERVICES TO EXTEND UNTIL THE EARLIER OF (I) 12 MONTHS FOLLOWING THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR (II) THE DATE THE EXECUTIVE SECURES
FULL TIME EMPLOYMENT.


4.6                                 SIX MONTH DELAY.  IF ANY PAYMENT,
COMPENSATION OR OTHER BENEFIT PROVIDED TO THE EXECUTIVE IN CONNECTION WITH HIS
EMPLOYMENT TERMINATION IS DETERMINED, IN WHOLE OR IN PART, TO CONSTITUTE
“NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A AND THE
EXECUTIVE IS A SPECIFIED EMPLOYEE AS DEFINED IN SECTION 409A(2)(B)(I), NO PART
OF SUCH PAYMENTS SHALL BE PAID BEFORE THE DAY THAT IS SIX (6) MONTHS PLUS ONE
(1) DAY AFTER THE DATE OF HIS TERMINATION (THE “NEW PAYMENT DATE”).  IN THE CASE
OF WELFARE BENEFIT CONTINUATION, THE COMPANY SHALL USE ITS BEST EFFORTS TO
ENABLE EXECUTIVE TO OBTAIN SUCH BENEFITS AT EXECUTIVE’S EXPENSE PRIOR TO THE NEW
PAYMENT DATE.  THE AGGREGATE OF ANY PAYMENTS THAT OTHERWISE WOULD HAVE BEEN PAID
TO THE EXECUTIVE (OR ON EXECUTIVE’S BEHALF) DURING THE PERIOD BETWEEN THE DATE
OF HIS TERMINATION AND THE NEW PAYMENT DATE SHALL BE PAID TO THE EXECUTIVE IN A
LUMP SUM ON SUCH NEW PAYMENT DATE.  THEREAFTER, ANY PAYMENTS THAT REMAIN
OUTSTANDING AS OF THE DAY IMMEDIATELY FOLLOWING THE NEW PAYMENT DATE SHALL BE
PAID WITHOUT DELAY OVER THE TIME PERIOD ORIGINALLY SCHEDULED, IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


5.               DISPUTES.


5.1                                 SETTLEMENT OF DISPUTES; ARBITRATION.  ALL
CLAIMS BY THE EXECUTIVE FOR BENEFITS UNDER THIS AGREEMENT SHALL BE DIRECTED TO
AND DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY AND SHALL BE IN
WRITING.  ANY DENIAL BY THE BOARD OF DIRECTORS OF A CLAIM FOR BENEFITS UNDER
THIS AGREEMENT SHALL BE DELIVERED TO THE EXECUTIVE IN WRITING AND SHALL SET
FORTH THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC PROVISIONS OF THIS
AGREEMENT RELIED UPON.  THE BOARD OF DIRECTORS SHALL AFFORD A REASONABLE
OPPORTUNITY TO THE EXECUTIVE FOR A REVIEW OF THE DECISION DENYING A CLAIM.  ANY
FURTHER DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN BOSTON, MASSACHUSETTS,
IN

9


--------------------------------------------------------------------------------



ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.


5.2                                 EXPENSES.  THE COMPANY AGREES TO PAY AS
INCURRED, TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL, ACCOUNTING AND OTHER
FEES AND EXPENSES WHICH THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF ANY
CLAIM OR CONTEST BY THE COMPANY OR OTHERS, OR ANY BONA FIDE CLAIM OR CONTEST BY
THE EXECUTIVE, REGARDING THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY UNDER,
ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE THEREOF
(INCLUDING AS A RESULT OF ANY CONTEST BY THE EXECUTIVE REGARDING THE AMOUNT OF
ANY PAYMENT OR BENEFITS PURSUANT TO THIS AGREEMENT), PLUS IN EACH CASE INTEREST
ON ANY DELAYED PAYMENT AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION
7872(F)(2)(A) OF THE CODE, PROVIDED THAT THE EXECUTIVE SHALL REIMBURSE ANY FEES
AND EXPENSES TO THE EXTENT ANY SUCH CLAIM OR CONTEST IS NOT RESOLVED IN FAVOR OF
THE EXECUTIVE, PROVIDED FURTHER THAT NOTWITHSTANDING THE FORGOING, THE EXECUTIVE
SHALL NOT BE REQUIRED TO REIMBURSE ANY FEES AND EXPENSES IF SUCH CLAIM OR
CONTEST RELATES TO TERMINATION BY THE EXECUTIVE FOR GOOD REASON


5.3                                 COMPENSATION DURING A DISPUTE.  IF THE
CHANGE IN CONTROL DATE OCCURS DURING THE TERM AND THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY TERMINATES WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL
DATE, AND THE RIGHT OF THE EXECUTIVE TO RECEIVE BENEFITS UNDER SECTION 4 (OR THE
AMOUNT OR NATURE OF THE BENEFITS TO WHICH HE IS ENTITLED TO RECEIVE) ARE THE
SUBJECT OF A DISPUTE BETWEEN THE COMPANY AND THE EXECUTIVE, THE COMPANY SHALL
CONTINUE (A) TO PAY TO THE EXECUTIVE HIS BASE SALARY IN EFFECT AS OF THE
MEASUREMENT DATE AND (B) TO PROVIDE BENEFITS TO THE EXECUTIVE AND THE
EXECUTIVE’S FAMILY AT LEAST EQUAL TO THOSE WHICH WOULD HAVE BEEN PROVIDED TO
THEM, IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED, IN ACCORDANCE WITH
THE APPLICABLE BENEFIT PLANS IN EFFECT ON THE MEASUREMENT DATE, UNTIL SUCH
DISPUTE IS RESOLVED EITHER BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES OR BY AN
ARBITRATOR’S AWARD PURSUANT TO SECTION 5.1.  FOLLOWING THE RESOLUTION OF SUCH
DISPUTE, THE SUM OF THE PAYMENTS MADE TO THE EXECUTIVE UNDER CLAUSE (A) OF THIS
SECTION 5.3 SHALL BE DEDUCTED FROM ANY CASH PAYMENT WHICH THE EXECUTIVE IS
ENTITLED TO RECEIVE PURSUANT TO SECTION 4; AND IF SUCH SUM EXCEEDS THE AMOUNT OF
THE CASH PAYMENT WHICH THE EXECUTIVE IS ENTITLED TO RECEIVE PURSUANT TO
SECTION 4, THE EXCESS OF SUCH SUM OVER THE AMOUNT OF SUCH PAYMENT SHALL BE
REPAID (WITH INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION
7872(F)(2)(A) OF THE CODE) BY THE EXECUTIVE TO THE COMPANY WITHIN 60 DAYS OF THE
RESOLUTION OF SUCH DISPUTE.


6.               SUCCESSORS.


6.1                                 SUCCESSOR TO COMPANY.  THE COMPANY SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN AN ASSUMPTION OF
THIS AGREEMENT AT OR PRIOR TO THE EFFECTIVENESS OF ANY SUCCESSION SHALL BE A
BREACH OF THIS AGREEMENT AND SHALL CONSTITUTE GOOD REASON IF THE EXECUTIVE
ELECTS TO TERMINATE EMPLOYMENT, EXCEPT THAT FOR PURPOSES OF IMPLEMENTING THE
FOREGOING, THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE
DEEMED THE DATE OF TERMINATION.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN
THE COMPANY AS DEFINED ABOVE AND ANY SUCCESSOR TO ITS BUSINESS OR ASSETS AS
AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT, BY OPERATION OF
LAW OR OTHERWISE.

10


--------------------------------------------------------------------------------



6.2                                 SUCCESSOR TO EXECUTIVE.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE EXECUTIVE SHOULD DIE WHILE ANY
AMOUNT WOULD STILL BE PAYABLE TO THE EXECUTIVE OR HIS FAMILY HEREUNDER IF THE
EXECUTIVE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE
EXECUTORS, PERSONAL REPRESENTATIVES OR ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


7.               NOTICE.  ALL NOTICES, INSTRUCTIONS AND OTHER COMMUNICATIONS
GIVEN HEREUNDER OR IN CONNECTION HEREWITH SHALL BE IN WRITING.  ANY SUCH NOTICE,
INSTRUCTION OR COMMUNICATION SHALL BE SENT EITHER (I) BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) PREPAID VIA A REPUTABLE
NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED TO THE COMPANY, AT
111 LOCKE DRIVE, MARLBOROUGH, MA 01752, AND TO THE EXECUTIVE AT THE EXECUTIVE’S
ADDRESS INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT (OR TO SUCH OTHER
ADDRESS AS EITHER THE COMPANY OR THE EXECUTIVE MAY HAVE FURNISHED TO THE OTHER
IN WRITING IN ACCORDANCE HEREWITH).  ANY SUCH NOTICE, INSTRUCTION OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN DELIVERED FIVE BUSINESS DAYS AFTER IT
IS SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, OR ONE BUSINESS DAY AFTER IT IS SENT VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE. EITHER PARTY MAY GIVE ANY NOTICE, INSTRUCTION OR
OTHER COMMUNICATION HEREUNDER USING ANY OTHER MEANS, BUT NO SUCH NOTICE,
INSTRUCTION OR OTHER COMMUNICATION SHALL BE DEEMED TO HAVE BEEN DULY DELIVERED
UNLESS AND UNTIL IT ACTUALLY IS RECEIVED BY THE PARTY FOR WHOM IT IS INTENDED.


8.               MISCELLANEOUS.


8.1                                 EMPLOYMENT BY SUBSIDIARY.  FOR PURPOSES OF
THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL NOT BE DEEMED
TO HAVE TERMINATED SOLELY AS A RESULT OF THE EXECUTIVE CONTINUING TO BE EMPLOYED
BY A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.


8.2                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


8.3                                 INJUNCTIVE RELIEF.  THE COMPANY AND THE
EXECUTIVE AGREE THAT ANY BREACH OF THIS AGREEMENT BY THE COMPANY IS LIKELY TO
CAUSE THE EXECUTIVE SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE
EVENT OF ANY SUCH BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE
AVAILABLE, THE EXECUTIVE SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF.


8.4                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.


8.5                                 WAIVERS.  NO WAIVER BY THE EXECUTIVE AT ANY
TIME OF ANY BREACH OF, OR COMPLIANCE WITH, ANY PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY THE COMPANY SHALL BE DEEMED A WAIVER OF THAT OR ANY OTHER PROVISION
AT ANY SUBSEQUENT TIME.

11


--------------------------------------------------------------------------------



8.6                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT
BOTH OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


8.7                                 TAX WITHHOLDING.  ANY PAYMENTS PROVIDED FOR
HEREUNDER SHALL BE PAID NET OF ANY APPLICABLE TAX WITHHOLDING REQUIRED UNDER
FEDERAL, STATE OR LOCAL LAW.


8.8                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE OF EVEN DATE
HEREWITH, SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE
OF ANY PARTY HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN.  FOR THE
AVOIDANCE OF DOUBT, EXCEPT AS SPECIFICALLY DESCRIBED HEREIN IN SECTION 4.1, THE
STOCK OPTIONS AND RESTRICTED STOCK AWARDS HELD BY EXECUTIVE SHALL CONTINUE TO BE
GOVERNED BY THE APPLICABLE STOCK OPTION OR STOCK INCENTIVE PLAN UNDER WHICH THEY
WERE GRANTED OR ISSUED (OR ANY SUCCESSOR PLAN THERETO) AND ANY RELATED STOCK
OPTION OR RESTRICTED STOCK AGREEMENT, AS THE SAME MAY BE AMENDED OR MODIFIED.


8.9                                 AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED
OR MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
EXECUTIVE.


8.10                           EXECUTIVE’S ACKNOWLEDGEMENTS.  THE EXECUTIVE
ACKNOWLEDGES THAT HE: (A) HAS READ THIS AGREEMENT; (B) HAS BEEN REPRESENTED IN
THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL
OF THE EXECUTIVE’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;
(C) UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; AND (D)
UNDERSTANDS THAT THE LAW FIRM OF WILMER CUTLER PICKERING HALE AND DORR LLP IS
ACTING AS COUNSEL TO THE COMPANY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND IS NOT ACTING AS COUNSEL FOR THE EXECUTIVE.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

SEPRACOR INC.

 

 

 

By:

 /s/ Timothy J. Barberich

 

 

 

 

Title:

Chairman and CEO

 

 

 

 

 

 

/s/ Andrew I. Koven

 

 

Andrew I. Koven

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13


--------------------------------------------------------------------------------